DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9 – 13, are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Decoster US 2020/0094633 (hereinafter Decoster).

Regarding claim 1, Decoster teaches: a method for measuring strain of a component, the method comprising:
determining a preferred placement for a strain sensor on the component, and a preferred feature dimension and orientation for the strain sensor at the preferred placement on the component ([0036] - - sensors are strain sensors; [0046], [0047] - - the positioning of the sensors is an important feature; sensors are configured and positioned to align the sensitive axis with the radial direction of the tire at each respective rim flange area 28a and 28b; Fig. 2, [0041] - - the zigzag pattern shows a preferred feature dimension); and
printing the strain sensor at the preferred placement on the component with the preferred feature dimension and orientation ([0038] - - each sensor is directly printed on the flange area by 3D printing).

Regarding claim 9, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster further teaches: 
determining a surface feature indicating a high strain;
determining a strain gradient within an area over the surface feature; and
correlating the preferred feature dimension for the strain sensor to the determined strain gradient ([0047] - - the most significant deformation is in the radial 

Regarding claim 10, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster further teaches: 
determining a strain orientation within the area over the surface feature; and
correlating the preferred orientation for the strain sensor to the determined strain orientation ([0047] - - the most significant deformation is in the radial direction of the tire at rim flange area 28a and 28b, this is the high strain area; sensors are configured and positioned to align the sensitive axis D with the radial direction of the tire at each respective rim flange area 28a and 28b).

Regarding claim 11, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster further teaches: determining a preferred shape for the strain sensor, and wherein printing the strain sensor at the preferred placement on the component with the preferred feature dimension and orientation further comprises printing the strain sensor in the preferred shape (Fig. 2, [0041] - - the zigzag pattern is a preferred shape).

Regarding claim 12, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster further teaches: printing the strain sensor with a nonlinear mean line (Fig. 2, [0041] - - the zigzag pattern has nonlinear mean line; applicant is advised to clarify the meaning of “nonlinear mean line”). 

Regarding claim 13, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster further teaches: determining a preferred placement for a plurality of strain sensors on the component and a preferred feature dimension and orientation for the plurality of strain sensors at the respective preferred placements on the component  ([0046], [0047] - - the positioning of the sensors is an important feature; sensors are configured and positioned to align the sensitive axis with the radial direction of the tire at each respective rim flange area 28a and 28b; 28a and 28b are preferred placement for a plurality of strain sensors),
and printing the plurality of strain sensors at their respective preferred placements on the component in their respective preferred feature ([0038] - - each sensor is directly printed on the flange area by 3D printing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 – 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster US 2020/0094633 (hereinafter Decoster) in view of Higgins et al. US 5,492,002 (hereinafter Higgins).

Regarding claim 2, Decoster teaches all the limitations of the base claims as outlined above. 

Decoster does not explicitly teach: modeling the component.

However, Higgins teaches: modeling the component (C6,L60-C7,L5 - - the initial finite element model to analyze the wheelset; the goal is to capture the stress distributions to determine targets for strain sensor placement).

Decoster and Higgins are analogous art because they are from the same field of endeavor.  They all relate to installing strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Decoster, and incorporating modeling the component, as taught by Higgins.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate force measurements, as suggested by Higgins (C2, L47).

Regarding claim 3, the combination of Decoster and Higgins teaches all the limitations of the base claims as outlined above. 

Higgins further teaches: performing an iterative computer analysis of strain on the component to determine the preferred placement for the strain sensor on the component, and the preferred feature dimension and orientation for the strain sensor at the preferred placement on the component (C7, L7-8 - - the initial finite element analysis 
Decoster and Higgins are combinable for the same rationale as set forth.

Regarding claim 4, the combination of Decoster and Higgins teaches all the limitations of the base claims as outlined above. 

Higgins further teaches: modeling a plurality of scenarios varying a simulated placement of the strain sensor, a simulated size of the strain sensor, a simulated orientation of the strain sensor, or a combination these parameters to determine the preferred placement for the strain sensor, the preferred feature dimension for the strain sensor, the preferred orientation for the strain sensor, or a combination these parameters (Fig. 10, Fig. 13 and Fig. 15 show scenarios varying a simulated placement of the strain sensor; C5, L50-53 - - determining placement of the strain sensors).
Decoster and Higgins are combinable for the same rationale as set forth.

Regarding claim 6, the combination of Decoster and Higgins teaches all the limitations of the base claims as outlined above. 

Higgins further teaches: performing the iterative computer analysis of strain on the component to determine the preferred placement for the strain sensor on the component, and the preferred feature dimension and orientation for the strain sensor at 
Decoster and Higgins are combinable for the same rationale as set forth.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster US 2020/0094633 (hereinafter Decoster) in view of Steele US 5,729,108 (hereinafter Steele).

Regarding claim 7, Decoster teaches all the limitations of the base claims as outlined above. 

But Decoster does not explicitly teach: determining an area on the component having a substantially uniform strain.

However, Steele teaches: determining an area on the component having a substantially uniform strain (C4, L1-11 - - the stress throughout the neck portion is uniform).

Decoster and Steele are analogous art because they are from the same field of endeavor.  They all relate to installing strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Decoster, and incorporating determining an area having a substantially uniform strain, as taught by Steele.  

One of ordinary skill in the art would have been motivated to do this modification in order to not requiring precise mounting location, as suggested by Steele (C4, L1-11).

Regarding claim 8, the combination of Decoster and Steele teaches all the limitations of the base claims as outlined above. 

Steele further teaches: installing the strain sensor within the area on the component having the substantially uniform strain (C4, L1-11 - - the strain gauge is located in any position on the neck portion which has uniform stress, thus it does not require precise location). 
Decoster and Steele are combinable for the same rationale as set forth.

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster US 2020/0094633 (hereinafter Decoster) in view of MICHIWAKI US 2018/0067003 (hereinafter MICHIWAKI).

Regarding claim 14, Decoster teaches all the limitations of the base claims as outlined above. 

But Decoster does not explicitly teach: each of the preferred feature dimensions of the respective plurality of strain sensors is unique.

However, MICHIWAKI teaches: each of the preferred feature dimensions of the respective plurality of strain sensors is unique (Fig. 16B, [0220] - - a plurality of conduction paths, each has unique feature; [0203] - - strain gauge implemented by conduction path; [0035] - - conduction path formed by printing).

Decoster and MICHIWAKI are analogous art because they are from the same field of endeavor.  They all relate to embedded strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Decoster, and incorporating a plurality of strain sensors having unique feature, as taught by MICHIWAKI.  

One of ordinary skill in the art would have been motivated to do this modification in order to measure strain in different directions, as suggested by MICHIWAKI ([0220]).

Claims 15 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster US 2020/0094633 (hereinafter Decoster) in view of Jeremy Vandenberg “Additive Manufacturing of High Temperature Strain Gauges” (hereinafter Vandenberg).

Regarding claim 15, Decoster teaches all the limitations of the base claims as outlined above. 

But Decoster does not explicitly teach: the component is a component of a gas turbine engine having a non-planar surface.

However, Vandenberg teaches: the component is a component of a gas turbine engine having a non-planar surface (Abstract - - Aerosol ink jet printing strain gauge in harsh environment; Page 4 - - “Additive manufactured strain gauges are expected to be used for the quality control of turbine blades”).

Decoster and Vandenberg are analogous art because they are from the same field of endeavor.  They all relate to embedded strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Decoster, and incorporating embedded strain sensor in engine turbine, as taught by Vandenberg.  

Vandenberg (Abstract).

Regarding claim 16, Decoster teaches all the limitations of the base claims as outlined above. 

But Decoster does not explicitly teach: printing the strain sensor on the component using an aerosol-based direct-write process utilizing an aerosol ink comprising chromium containing alloy particles.

However, Vandenberg teaches: printing the strain sensor on the component using an aerosol-based direct-write process utilizing an aerosol ink comprising chromium containing alloy particles (Abstract - - Aerosol ink jet printing strain gauge; Page 71, 3.5 Summary - - a palladium chromium alloy nanoparticle ink including chromium).

Decoster and Vandenberg are analogous art because they are from the same field of endeavor.  They all relate to embedded strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above method, as Decoster, and incorporating using aerosol ink jet printing, as taught by Vandenberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to create sensors operating in harsh environments, as suggested by Vandenberg (Abstract).

Regarding claim 17, Decoster teaches: a system for measuring strain of a component, the system comprising:
a control system operable with the printer, the control system comprising one or more processors and memory, the memory storing instructions that, when executed by the one or more processors, cause the system to determine a preferred placement for a strain sensor on the component, and a preferred feature dimension and orientation for the strain sensor at the preferred placement on the component ([0036] - - sensors are strain sensors; [0046], [0047] - - the positioning of the sensors is an important feature; sensors are configured and positioned to align the sensitive axis with the radial direction of the tire at each respective rim flange area 28a and 28b; Fig. 2, [0041] - - the zigzag pattern shows a preferred feature dimension); and
print the strain sensor at the preferred placement on the component with the preferred feature dimension and in the preferred orientation ([0038] - - each sensor is directly printed on the flange area by 3D printing).

But Decoster does not explicitly teach:


However, Vandenberg teaches: a printer comprising an atomizer and a print heat fluidly connected to the atomizer for receiving an aerosol ink from the atomizer (Abstract - - Aerosol ink jet printing strain gauge; page 36 - - atomization).

Decoster and Vandenberg are analogous art because they are from the same field of endeavor.  They all relate to embedded strain sensors.

Therefore before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the above system, as taught by Decoster, and incorporating using aerosol ink jet printing, as taught by Vandenberg.  

One of ordinary skill in the art would have been motivated to do this modification in order to create sensors operating in harsh environments, as suggested by Vandenberg (Abstract).

Regarding claim 18, the combination of Decoster and Vandenberg teaches all the limitations of the base claims as outlined above. 

Vandenberg further teaches: the aerosol ink comprises chromium containing alloy particles (Page 71, 3.5 Summary - - a palladium chromium alloy nanoparticle ink including chromium).
Decoster and Vandenberg are combinable for the same rationale as set forth.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Decoster US 2020/0094633 (hereinafter Decoster) in view of Jeremy Vandenberg “Additive Manufacturing of High Temperature Strain Gauges” (hereinafter Vandenberg) and further in view of Higgins et al. US 5,492,002 (hereinafter Higgins).

Regarding claim 19, the combination of Decoster and Vandenberg teaches all the limitations of the base claims as outlined above. 

But the combination of Decoster and Vandenberg does not explicitly teach: model the component.

However, Higgins teaches: modeling the component (C6,L60-C7,L5 - - the initial finite element model to analyze the wheelset; the goal is to capture the stress distributions to determine targets for strain sensor placement).

Decoster, Vandenberg and Higgins are analogous art because they are from the same field of endeavor.  They all relate to installing strain sensors.

 Decoster and Vandenberg, and incorporating modeling the component, as taught by Higgins.  

One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate force measurements, as suggested by Higgins (C2, L47).

Regarding claim 20, the combination of Decoster, Vandenberg and Higgins teaches all the limitations of the base claims as outlined above. 

Higgins further teaches: perform an iterative computer analysis of strain on the component to determine the preferred placement for the strain sensor on the component, and the preferred feature dimension and orientation for the strain sensor at the preferred placement on the component (C7, L7-8 - - the initial finite element analysis apply at least nine loading conditions, this is iterative analysis; C5, L50-53, Fig. 10, Fig. 13 - - determining placement of the strain sensors in vertical, lateral positions; the drawings show the position, orientation and dimension).
Decoster, Vandenberg and Higgins are combinable for the same rationale as set forth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116